Filed 4/29/22 P. v. Jiron CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




 THE PEOPLE,                                                                                   C094031

                    Plaintiff and Respondent,                                   (Super. Ct. No. P19CRF0498)

           v.

 VINCENT ANGELO JIRON,

                    Defendant and Appellant.




         Following three probation violations, the trial court revoked defendant Vincent
Angelo Jiron’s probation and sentenced him to the midterm of three years. Defendant
appeals the sentence imposed contending the trial court abused its discretion.
Specifically, he claims the trial court misunderstood the law when it determined there
was insufficient time left for defendant to complete rehabilitative programming, given the
shortened probationary term mandated by Assembly Bill No. 1950 (2019-2020 Reg.
Sess.) (Stats. 2020, ch. 328, § 2). We disagree and affirm.


                                                             1
                                      BACKGROUND
       As the facts of defendant’s convictions and probation violations do not bear on our
decision, they are not recounted here in any detail. In relevant part, defendant pleaded no
contest to felony assault with force likely to cause great bodily injury and misdemeanor
shoplifting. The court suspended imposition of his sentence and placed him on five years
of formal probation. One month into probation, the probation department filed a petition
for revocation of probation alleging defendant’s whereabouts were unknown. Two
months later, the probation department filed a second petition alleging defendant was
convicted of vandalism and resisting an officer in Sacramento County. Defendant
admitted the two probation violations and the court reinstated probation. Later in his first
year of probation, defendant failed to report to his probation officer on three occasions
and he was no longer living at his reported address.
       Following these convictions and probation violations, the probation report
recommended defendant serve 180 days in county jail and participate in a behavioral
modification program. In rejecting the probation report’s recommendation, the court
noted that “[d]efendant’s performance on probation has been abysmal.” The trial court
concluded defendant’s recent failures to report coupled with his prior crimes and
violations while on probation demonstrated that probation would not be beneficial. The
court also acknowledged that considering Assembly Bill No. 1950, defendant’s five-year
probation term would be reduced to two years, thus limiting the effectiveness of a
potential 15-month behavioral modification program for a defendant with 13 months
remaining on probation. Defendant’s probation officer recalled defendant did not want to
participate in the behavioral modification program. The probation officer also expressed
uncertainty as to how long it would take defendant to complete the program. The court
permitted the parties to question the probation officer before proceeding to the statement
of reasons, but no questions were asked. Once the court stated its reasoning, it asked



                                             2
whether there was “anything further” from the parties. Defense counsel did not object to
the sentence or statement of reasons, but instead argued that defendant’s violations were
the result of behavioral misconduct and thus a modification program was the proper
remedy.
       The court terminated probation and imposed a three-year prison term.

                                       DISCUSSION
       Defendant argues the court abused its discretion because there was not sufficient
evidence that defendant could not complete the recommended behavioral modification
program within the two years of probation authorized by Assembly Bill No. 1950. The
People answer that the claim is forfeited and, alternatively, the record shows that the
court appropriately revoked probation given the seriousness of defendant’s offenses and
violations in a short timeframe. Assuming the claim is not forfeited, we address
defendant’s claim on the merits.
       We review sentencing dispositions for abuse of discretion. (People v. Downey
(2000) 82 Cal.App.4th 899, 909.) A court may exercise its discretion to revoke probation
if it has reason to believe defendant has violated the terms of probation or committed
other offenses. (Pen. Code, § 1203.2, subd. (a); People v. Rodriguez (1990) 51 Cal.3d
437, 443.) Facts supporting probation revocation may be proven by preponderance of the
evidence. (Rodriguez, at p. 442.) “Only in a very extreme case should an appellate court
interfere with the discretion of the trial court” in revoking probation. (People v. Lippner
(1933) 219 Cal. 395, 400.)
       Generally, a trial court’s failure to exercise discretion may constitute an abuse of
discretion. (People v. Sandoval (2007) 41 Cal.4th 825, 847.) Indeed, a court unaware of
its discretionary powers can no better exercise their informed discretion than one whose
sentence is premised on misinformation. (People v. Gutierrez (2014) 58 Cal.4th 1354,
1391.) At sentencing, the court is required to clearly articulate its reasoning for


                                              3
disposition, which decreases the risk of error and allows the parties to immediately seek
clarification or modification. (People v. Scott (1994) 9 Cal.4th 331, 351.)
       Defendant’s argument is predicated on the erroneous assumption that the court
denied him probation because there was insufficient time remaining in his term to
complete the behavioral modification program within the probationary bounds set by
Assembly Bill No. 1950. The evidence is to the contrary. At the outset, defendant’s
probation officer stated he did not think defendant “wished” to participate in the
rehabilitation program. Irrespective of time to complete the program, it is reasonable to
infer from the stated lack of interest, that the court thought assigning defendant to the
behavioral modification program was futile. In addition to contemplating the remainder
of defendant’s probationary term and ability to complete the program, the court relied on
defendant’s poor probationary performance, including multiple probation violations; each
of which were committed within the first year of probation. Defendant also stood
convicted of vandalism and resisting a peace officer merely three months after beginning
probation. Each of these facts show that the court considered the totality of defendant’s
performance on probation, rather than only his ability to complete the behavioral
modification program in Assembly Bill No. 1950’s allotted timeframe. There is nothing
to demonstrate that the court misunderstood its discretion, failed to provide an adequate
statement of reasons, or misapplied the law.
       Defendant relies on People v. Zaring (1992) 8 Cal.App.4th 362 to do its heavy
lifting but the case is distinguishable. In Zaring, the defendant arrived 22 minutes late to
a court appearance because her babysitter unexpectedly got sick and her ride to court had
to take defendant’s children to school. (Id. at p. 376.) The trial court found that by
arriving late the defendant willfully violated a condition of her probation and sentenced
her to prison. (Id. at p. 367.) The appellate court concluded the trial court abused its
discretion, as it was an isolated, untimely appearance and the violation was not willful,
but rather the product of “a last minute unforeseen circumstance as well as a parental

                                               4
responsibility common to virtually every family.” (Id. at p. 379.) As discussed ante, and
belying a conclusion that his violations were unavoidable or isolated incidents as in
Zaring, defendant in this case committed additional crimes while on probation.
Moreover, defendant violated a term of probation when he failed to report to his
probation officer on three separate occasions. Finally, defendant was no longer living at
his reported address and for a period of time his whereabouts were unknown.
Defendant’s reliance on Zaring is misplaced. The trial court did not abuse its discretion.

                                      DISPOSITION
       The judgment is affirmed.




                                                 HULL, J.



We concur:




BLEASE, Acting P. J.




HOCH, J.




                                             5